DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Response to Non-Final rejection filed on 1 January 2021.  Claims 4, 6, 7, 10, 13, 16-19, 22-24, 27, 28, and 33 have been cancelled.  Claims 1 and 34 have been amended and are carefully considered below.  Claims 1-3, 5, 8, 9, 11, 12, 14, 15, 20, 21, 25, 26, 29-32, and 34 are pending and considered below.         

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8, 9, 11, 12, 14, 15, 20, 21, 25, 26, 29-32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sholapurkar et al. (20160044468) in view of Andreau et al. (20170289234) and Tanabe (20150046941).

Claim 1:	Sholapurkar discloses a system for delivering information to a handheld device, the system comprising: 
an information inventory containing information to be delivered, an information serving engine, a targeting engine, a subscriber database and a subscriber-information matching arrangement ([5, 50, Figs. 1, 2]), wherein: 
the subscriber database contains information about subscribers to which information is to be provided ([5]), and the targeting engine is configured to determine which information is to be provided to which subscribers and at what time and/or date ([5]), based on information regarding the subscribers stored in the subscriber database ([5]); 
the subscriber-information matching arrangement takes the information to be delivered during a predetermined period and the selected subscribers and matches them together ([5, “subscriber-information matching arrangement takes the information to be delivered during a predetermined period and the selected subscribers and matches them together,” 55, 56, 57]); and 
the information serving engine delivers the information during the predetermined period is delivered to the selected subscribers by transmitting the information to the handheld device at a time of low network usage ([28]), and the information includes display schedule data ([24, 28]), instructing that the information is displayed to the subscriber on the handheld device at the set times and/or dates, to be viewed by the subscriber ([28, 58]), and the information to be delivered takes the form of a combination of initial information and second information ([62 “After the handset or device is unlocked, the information 41, 42 may then immediately be displayed on the 
Sholapurkar does not explicitly disclose, however Andreou discloses:
and first time data representing a first length of time associated with the initial information ([41 “content collection can have six pieces of content which are each ten seconds long. After sixty seconds, assuming no further input from the user, the device will autoforward to another content collection,” 88 “each content message 260, 262 is associated with a display time less than a threshold display time. Examples of threshold display times are 10 seconds, 30 seconds, and 60 seconds,”]), where the second information is related to the initial information, and the initial and second information are stored as separate data files ([41 “autoforward to the next content collection from a friend account based on which friend account has a story with the most recently added piece of content that has not been seen. After all content collections with previously unseen content have been displayed, content collections from local events may similarly be played automatically in order based on a most recent unseen update,” 86, 88]), 
wherein: the first information is replaced by the second information after a first length of time without any action being required on the user's part ([41, 42, 45 “As a piece of content displays after a user navigation input, the display time for each piece of content is used to automatically advance between pieces of content, and then to a new content collection after a final piece of content is displayed,” 86, 88]). 
Therefore it would be obvious for Sholapurkar to present information such that first time data representing a first length of time associated with the initial information, where the second information is related to the initial information, and the initial and second information are stored as separate data files, wherein the initial information is displayed to user for a first length of time and the first information is replaced by the second information after a first length of time without any action being required on the user's part as per the steps of Andreou in order to provide mobile device users with content displays optimized for time schedule and thereby provide users with convenient displays of information likely to increase attention, and thereby potentially increase attention paid by users to the content, and increase value for content producers.
Sholapurkar does not explicitly disclose, however Tanabe discloses:
the initial information is displayed to user for a first length of time, wherein the first length of time has at least an element of randomization ([30 “configured to change, depending on a time segment or randomly according to the presentation mode information stored in the storage, a probability or a duration of displaying the advertisement,” 31, 105 “advertisement player 13 may change the display duration of an advertisement randomly within a range, such as a range of 2 to 10 seconds,”]); 
Therefore it would be obvious for Sholapurkar wherein the initial information is displayed to user for a first length of time, wherein the first length of time has at least an element of randomization as per the steps of Tanabe in order to provide mobile device users with content displays optimized for time schedule and thereby provide users with convenient displays of information likely to increase attention, and thereby potentially increase attention paid by users to the content, and increase value for content producers.

Claim 2:	Sholapurkar in view of Andreou and Tanabe discloses the system of claim 1 above, and Sholapurkar further discloses wherein the initial information and second information are stored in different file formats ([76 “upon the platform on which the application is to be provided, may take any suitable format,”]).  

Claim 3:	Sholapurkar in view of Andreou and Tanabe discloses the system of claim 2 above, and Sholapurkar further discloses wherein the initial information is stored as one of a still image file, a video file, and a web page file ([72 “clicking a link in the information 41, 42, which may launch a browser window to provide further information,” 78]); and
optionally wherein the second information is stored as one of a single image file, a video file, and a web page file, and is not stored as the same one of these as which the initial information is stored ([73, 78]).  

Claim 5:	Sholapurkar in view of Andreou and Tanabe discloses the system of claim 1 above, and Sholapurkar does not explicitly disclose, however Andreou discloses wherein the first length of time is fixed in length ([[41 “content collection can have six pieces of content which are each ten seconds long,” 88 “each content message 260, 262 is associated with a display time less than a threshold display time. Examples of threshold display times are 10 seconds, 30 seconds, and 60 seconds,”]).
Therefore it would be obvious for Sholapurkar wherein the first length of time is fixed in length as per the steps of Andreou in order to provide mobile device users with content displays optimized for time schedule and thereby provide users with convenient displays of information likely to increase attention, and thereby potentially increase attention paid by users to the content, and increase value for content producers.

Claim 8:	Sholapurkar in view of Andreou and Tanabe discloses the system of claim 1 above, and Sholapurkar does not explicitly disclose, however Andreou discloses wherein the first length of time is not connected with any loading time for the second information ([41 “content collection can have six pieces of content which are each ten seconds long,” 26 “Networked system 100 then may be used in communication of content messages from client devices 110, 120 to a system 150, and communication of content collections from the system 150 to the client devices,”]).
Therefore it would be obvious for Sholapurkar wherein the first length of time is not connected with any loading time for the second information as per the steps of Andreou in order to provide mobile device users with content displays optimized for time schedule and thereby provide users with convenient displays of information likely to increase attention, and thereby potentially increase attention paid by users to the content, and increase value for content producers.

Claim 9:	Sholapurkar in view of Andreou and Tanabe discloses the system of claim 1 above, and Sholapurkar does not explicitly disclose, however Andreou discloses wherein the information to be delivered further comprises second time data, wherein the second information is displayed for a second length of time which is dictated by the second time data ([88 “each content message 260, 262 is associated with a display time less than a threshold display time. Examples of threshold display times are 10 seconds, 30 seconds, and 60 seconds,”]); and 
optionally wherein following the second length of time, the handheld device is returned to normal operation ([86 “content displayed in continuing display content operation 669 until an input is received at device 610 to end content display as part of operation,” 87]).
Therefore it would be obvious for Sholapurkar wherein the information to be delivered further comprises second time data, wherein the second information is displayed for a second length of time which is dictated by the second time data and optionally wherein following the second length of time, the handheld device is returned to normal operation as per the steps of Andreou in order to provide mobile device users with content displays optimized for time schedule and thereby provide users with convenient displays of information likely to increase attention, and thereby potentially increase attention paid by users to the content, and increase value for content producers.

Claim 11:	Sholapurkar in view of Andreou and Tanabe discloses the system of claim 1 above, and Sholapurkar further discloses wherein during the display of either the initial information or the second information on the handheld device, the user may dismiss the initial or second information and return to the normal operation of the handheld device ([68 “subscriber 40 has viewed, dismissed or saved the information,” 72, 73]),.  

Claim 12:	Sholapurkar in view of Andreou and Tanabe discloses the system of claim 1 above, and Sholapurkar further discloses wherein during the display of the initial information and/or the second information, the user may interact with the initial and/or second information to establish a connection over the internet with a third party ([72 “clicking a link in the information 41, 42, which may launch a browser window to provide further information,” 78]).  

Claim 14:	Sholapurkar in view of Andreou and Tanabe discloses the system of claim 12 above, and Sholapurkar further discloses wherein if the user interacts with the initial and/or second information to establish a connection over the internet with a third party, further information is downloaded to the handheld device from the third party for display or presentation on the device ([72 “launch a browser window to provide further information,”]).  

Claim 15:	Sholapurkar in view of Andreou and Tanabe discloses the system of claim 1 above, and Sholapurkar further discloses wherein the initial and second information and the first time data are transmitted to the handheld device together as a package of data ([82 “information for provision on a particular day may be transmitted at times of low network usage,” 83, 84]).  

Claim 20:	Sholapurkar in view of Andreou and Tanabe discloses the system of claim 1 above, and Sholapurkar further discloses wherein the set time is not the same as the predetermined delivery period ([14]).  

Claim 21:	Sholapurkar in view of Andreou and Tanabe discloses the system of claim 1 above, and Sholapurkar further discloses wherein the information further includes a data flag which causes the information to be displayed when the handheld device is unlocked, altering the normal user navigation of the handheld device ([26, 59-61, 84]); 
and optionally wherein the data flag causes the information to be displayed on the screen of the handheld device immediately after the lock screen is dismissed, altering the normal user navigation of the handheld device ([26, 59-61, 84]).  

Claim 25:	Sholapurkar in view of Andreou and Tanabe discloses the system of claim 1 above, and Sholapurkar further discloses wherein the initial information to be delivered includes a network service message ([19]), and the second information preferably allows the user to acknowledge that the network service message has been read ([17]).  

Claim 26:	Sholapurkar in view of Andreou and Tanabe discloses the system of claim 1 above, and Sholapurkar further discloses wherein the initial information to be delivered includes a software update alert ([20]), and the second information preferably allows the user to acknowledge that the software update alert has been read ([36]).  

Claim 29:	Sholapurkar in view of Andreou and Tanabe discloses the system of claim 9 above, and Sholapurkar does not explicitly disclose, however Andreou discloses wherein the second information is replaced by third information after the second length of time, without any action being required on the user's part, wherein the third information is related to the second information ([23 “When the device reaches the end of the selected content collection, rather than stopping display of content, the device autoforwards to a next content collection,” 24, 37]).
Therefore it would be obvious for Sholapurkar wherein the second information is replaced by third information after the second length of time, without any action being required on the user's part, wherein the third information is related to the second information as per the steps of Andreou in order to provide mobile device users with content displays optimized for time schedule and thereby provide users with convenient displays of information likely to increase attention, and thereby potentially increase attention paid by users to the content, and increase value for content producers.

Claim 30:	Sholapurkar in view of Andreou and Tanabe discloses the system of claim 1 above, and Sholapurkar further discloses further comprising a handheld device, wherein the handheld device includes an application configured to receive and display the information delivered by the system, and wherein the application is configured to display the information according to the display schedule data ([54, 58, 59]).  

Claim 31:	Sholapurkar in view of Andreou and Tanabe discloses the system of claim 30 above, and Sholapurkar further discloses wherein the application determines when the information is to be displayed on the device ([54, 58]).  

Claim 32:	Sholapurkar in view of Andreou and Tanabe discloses the system of claim 30 above, and Sholapurkar further discloses wherein the application is configured to display the information on a post-lock screen ([61]).  

Claim 34:	Sholapurkar discloses a method for delivering information, the method comprising: 
providing information to be delivered, stored in an information inventory, to be delivered by an information serving engine ([5, 50, Figs. 1, 2]); 
analyzing information stored in a subscriber database about subscribers to which information is to be provided ([5, 11, 50]); 
determining which information is to be provided to which subscribers and at what time and/or date by way of a targeting engine, the determination based on information regarding the subscribers stored in the subscriber database and the information stored in the information inventory ([28]); 
providing a subscriber-information matching arrangement which determines which information is to be delivered during a predetermined period ([28]); 
taking the information to be delivered during the predetermined period and the selected subscribers and matching them together ([28]); 
determining when network usage is low ([28]); 
delivering the information to be displayed during the predetermined period to the selected subscribers by transmitting the information to a handheld device at the determined time of low network usage ([28]); 
including, in the information, display schedule data which instructs a handheld device to display the information ([28]) 
displaying the information to a subscriber on a handheld device at the set times and/or dates, to be viewed by the subscriber ([28, 58]);
wherein the information to be delivered takes the form of a combination of initial information and second information ([62 “After the handset or device is unlocked, the information 41, 42 may then immediately be displayed on the screen of the handset or device, such that a subscriber must view the information,” 86 “information 41, 42 transmitted may be a combination of all of the information to be viewed in one particular day or pre-set time period,”]).
Sholapurkar does not explicitly disclose, however Andreou discloses:
first time data representing a first length of time associated with the initial information ([41 “content collection can have six pieces of content which are each ten seconds long. After sixty seconds, assuming no further input from the user, the device will autoforward to another content collection,” 88 “each content message 260, 262 is associated with a display time less than a threshold display time. Examples of threshold display times are 10 seconds, 30 seconds, and 60 seconds,”]), where the second information is related to the initial information, and the initial and second information are stored as separate data files ([41 “autoforward to the next content collection from a friend account based on which friend account has a story with the most recently added piece of content that has not been seen. After all content collections with previously unseen content have been displayed, content collections from local events may similarly be played automatically in order based on a most recent unseen update,” 86, 88]), wherein: 
the first information is replaced by the second information after a first length of time without any action being required on the user's part ([41, 42, 45 “As a piece of content displays after a user navigation input, the display time for each piece of content is used to automatically advance between pieces of content, and then to a new content collection after a final piece of content is displayed,” 86, 88]).
Therefore it would be obvious for Sholapurkar to present information such that first time data representing a first length of time associated with the initial information, where the second information is related to the initial information, and the initial and second information are stored as separate data files, wherein the initial information is displayed to user for a first length of time and the first information is replaced by the second information after a first length of time without any action being required on the user's part as per the steps of Andreou in order to provide mobile device users with content displays optimized for time schedule and thereby provide users with convenient displays of information likely to increase attention, and thereby potentially increase attention paid by users to the content, and increase value for content producers.
Sholapurkar does not explicitly disclose, however Tanabe discloses:
the initial information is displayed to the user for a first length of time, wherein the first length of time has at least an element of randomization ([30 “configured to change, depending on a time segment or randomly according to the presentation mode information stored in the storage, a probability or a duration of displaying the advertisement,” 31, 105 “advertisement player 13 may change the display duration of an advertisement randomly within a range, such as a range of 2 to 10 seconds,”]); 
Therefore it would be obvious for Sholapurkar wherein the initial information is displayed to user for a first length of time, wherein the first length of time has at least an element of randomization as per the steps of Tanabe in order to provide mobile device users with content displays optimized for time schedule and thereby provide users with convenient displays of information likely to increase attention, and thereby potentially increase attention paid by users to the content, and increase value for content producers.

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 1 January 2021, the Applicant's arguments with respect to claims 1-3, 5, 8, 9, 11, 12, 14, 15, 20, 21, 25, 26, 29-32, and 34 have been fully considered and are discussed below. 
Claim Interpretation
	Applicants have not argued the Examiner’s interpretation of the instant claims 1 and 34 under 35 USC 112(f), and sixth paragraph as being means plus function with functional elements to be found in the written description.  Therefore the interpretation of claims 1 and 34 as previously determined is maintained.
Claim Rejections - 35 USC § 112
	Applicant’s amendments to Claim 1 are sufficient to overcome the previously made rejection of Claim 1 and its dependents under 35 USC 112 second amendment, and therefore the rejection is withdrawn.
Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, see Remarks/Amendments, filed1 January 2021, with respect to the rejection(s) of claim(s) 1-3, 5, 8, 9, 11, 12, 14, 15, 20, 21, 25, 26, 29-32, and 34 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of previously cited to references Sholapurkar in view of Andreau, and newly cited to reference Tanabe.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Please see attached References Cited form 892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682